Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered May 7, 1984, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention on appeal, he was properly adjudicated a second violent felony offender, as he had previously pleaded guilty to the crime of attempted robbery in the second degree for acts committed on December 23, 1978. This crime was classified as a class C violent felony effective September 1, 1978 (see, Penal Law § 70.02 [1] [c]; L 1978, ch 481, §§ 3, 67). Accordingly, there was no error in the sentencing of the defendant as a second violent felony offender. Thompson, J. P., Lawrence, Miller, O’Brien and Ritter, JJ., concur.